Citation Nr: 1435639	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-49 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior to December 16, 2008 for surgical scars, status post nodule removal (previously claimed as scars secondary to extra nipple removed left side and nodule removed from the left side).

2.  Entitlement to an initial disability rating greater than 10 percent from December 16, 2008 for surgical scars, status post nodule removal (previously claimed as scars secondary to extra nipple removed left side and nodule removed from the left side).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1979 to May 1992, April 1999 to July 1999, August 1999 to September 1999, October 1999 to April 2000, June 2000 to July 2000, July 2000 to September 2000, October 2000 to April 2001, April 2001 to August 2001, November 2001 to July 2002, August 2002 to September 2004, and September 2004 to September 2006, with additional active duty for training service.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service-connection for surgical scars, post nodule removal, and assigned a 10 percent rating effective from December 16, 2008.  The RO then granted entitlement to an effective date earlier than December 16, 2008 for entitlement to service connection.  See April 2009 rating decision.  The Veteran contends that he is entitled to a compensable rating prior to December 16, 2008.  See e.g., December 2009 Form 9 Appeal.  The issue that was certified to the Board was entitlement to an earlier effective date prior to December 16, 2008 for a compensable rating for surgical scars, status post nodule removal.  However, on review, the Board concludes that the claims on appeal are for entitlement to increased ratings for surgical scars, status post nodule removal.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  

A request for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for an increased rating.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  The Board acknowledges that on VA examination in April 2013, the examiner stated that the Veteran's scars impact his ability to work, in that the scar on the left breast exfoliates, itches and has a painful burning sensation.  But see April 2014 VA examination (stating that the scars do not impact Veteran's ability to work).  However, there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation as a result of his surgical scars, post nodule removal.  Accordingly, TDIU due to surgical scars, post nodule removal, has not been raised by the record and is not before the Board.  

The issue of entitlement to TDIU due to service-connected disability other than surgical scars, post nodule removal, has been raised by the record, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  See e.g., April 2013 VA examination for headaches.  Therefore, the Board does not have jurisdiction over this matter and refers it to the AOJ for appropriate action.  


FINDING OF FACT

During the entire appeal period, the Veteran's surgical scars, post nodule removal, are manifested by pain, exfoliation, itching, one superficial linear scar, and one superficial nonlinear scar; but, limitation of motion, limitation of function of the left chest, unstable scar, and areas of scarring approximating 6 square inches (39 sq. cm.) or greater were not shown.  


CONCLUSIONS OF LAW

1.  Prior to December 16, 2008, the criteria for a rating of 10 percent, but no higher, for surgical scars, post nodule removal, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2013); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7804, 7817 (2013).  

2.  From December 16, 2008, the criteria for a rating greater than 10 percent for surgical scars, post nodule removal, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7804, 7817 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2013).  

The Board acknowledges that the April 2014 VA examination was additional relevant evidence received by VA prior to certification of the appeal to the Board, and therefore the RO is required to have considered the April 2014 VA examination and submit a supplemental statement of the case to the Veteran pursuant to 38 C.F.R. § 19.31(b).  The RO considered the April 2014 VA examination in an April 2014 rating decision that denied increased ratings for surgical scars, post nodule removal.  As discussed below, the April 2014 VA examination results do not provide information sufficient to warrant a higher disability rating at any point in the appeal period.  Further, the Board is granting the Veteran's claim for a compensable disability rating prior to December 16, 2008, as discussed below.  For these reasons, though the RO submitted a rating decision that considered the April 2014 VA examination instead of a supplemental statement of the case, the Board concludes that remand of the case for the RO to submit a supplemental statement of the case is not necessary, as this would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The Board concludes that there is no prejudice to the Veteran in rendering a decision on the merits, and any error as to the duty to notify and assist is harmless error.  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of how VA determines the effective date and disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Because service connection has been granted and initial disability ratings and an effective date have been assigned, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claims is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA examinations in December 2006, February 2009, April 2013, and April 2014.  The examiners conducted examinations and provided sufficient information regarding the Veteran's scarring and skin manifestations, such that the Board can render an informed determination.  The Board finds that the examinations together are adequate for rating purposes.  

The Board acknowledges that the Veteran has received non-VA short-term disability benefits.  See e.g., February 2007 Veteran statement.  However, there is no indication that the Veteran received non-VA disability benefits due to his surgical scars, post nodule removal.  On the contrary, the Veteran apparently indicates that these benefits pertained to a back disability.  Id.  Therefore, the Board concludes that records associated with the Veteran's non-VA disability compensation claim would not provide any new information to substantiate the claims on appeal.  Therefore, the failure to obtain these records is not prejudicial to the Veteran and is harmless error.  

The Board also acknowledges that the Veteran's complete service treatment records for his periods of non-active duty service after September 2006 have not been associated with the file.  See e.g., November 2008 Veteran statement.  However, the Veteran has been provided with every opportunity to submit evidence in support of his claims, and he has done so.  There is no indication in the record and the Veteran has not alleged that he received medical treatment for surgical scars, post nodule removal, during the appeal period.  Therefore, the Board concludes that the service treatment records for his periods of non-active duty service after September 2006 would not provide any new information to substantiate the claims on appeal.  Therefore, the failure to obtain these records is not prejudicial to the Veteran and is harmless error.  

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Surgical Scars

The Veteran's surgical scars, status post nodule removal (previously claimed as scars secondary to extra nipple removed left side and nodule removed from the left side), are currently evaluated as noncompensable prior to December 16, 2008, and 10 percent disabling from December 16, 2008 under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2002).  The Veteran contends that these ratings do not accurately depict the severity of his disability.  

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118 , DCs 7800 to 7805). The amendments apply only to claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran submitted the underlying claim for service-connection for surgical scars, post nodule removal, in October 2006, prior to the revisions.  The RO applied the pre-amended rating criteria in the March 2008 rating decision that granted service-connection for the surgical scars.  See also October 2009 statement of the case.  In April 2009, after the amendments, the Veteran submitted the notice of disagreement as against the assigned disability rating.  In favor of the Veteran, though he has not requested consideration under the amended criteria, the Board will consider the Veteran's claims under both the pre- and post-October 23, 2008 rating criteria because he submitted the notice of disagreement after October 23, 2008.  The Board will then apply the rating criteria that allows for a higher evaluation.  See 38 C.F.R. § 4.7.  

Prior to October 23, 2008, the rating schedule provided as follows:

Under DC 7801, scars, other than head, face, or neck, that are deep or cause limited motion, warrant a rating of 10 percent for area or areas exceeding 6 square inches (39 sq. cm.); 20 percent for area or areas exceeding 12 square inches (77 sq. cm.); 30 percent for area or areas exceeding 72 square inches (465 sq. cm.); and a maximum rating of 40 percent for area or areas exceeding 144 square inches (929 sq. cm.).  Note (2) provided that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2002).  

Under DC 7802, scars, other than head, face, or neck, that are superficial and that do not cause limited motion, warrant a rating of 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note (2) provided that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2002).  

Under DC 7803, scars, superficial, unstable, warrant a rating of 10 percent.  Note (1) provided that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118 (2002).  

Under DC 7804, scars, superficial, painful on examination, warrant a rating of 10 percent.  38 C.F.R. § 4.118 (2002).  

Under DC 7805, other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2002).  

After October 23, 2008, the rating schedule provides as follows:

Under DC 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, warrant a 10 percent rating for area or areas exceeding 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm); 20 percent for area or areas exceeding 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.); 30 percent for area or areas exceeding 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.); and a maximum rating of 40 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2013).  

Under DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, warrant a rating of 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2013).  

Under DC 7804, scar(s), unstable or painful, warrant a rating of 10 percent for one or two scars that are unstable or painful; 20 percent for three or four scars that are unstable or painful; and a maximum rating of 30 percent for five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC, when applicable.  38 C.F.R. § 4.118 (2013).  

Under DC 7805, for other scars (including linear scars) and other effects of scars evaluated under DC 7800, 7801, 7802, and 7804, the Board must evaluate disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2013).  

The Veteran contends, through his representative, that his scar symptoms have been continuous and consistent since his surgeries in service, and therefore a compensable rating prior to December 16, 2008 is warranted.  See May 2014 Representative statement.  

On VA examination in December 2006, the Veteran reported that the left breast surgical removal of the accessary nipple is currently asymptomatic.  The examiner noted that the scar on the left breast is linear and 3cm x 2 mm, and the scar on the left nipple is triangular shaped and 1cm x 5 mm.  On examination, no scar was noted as painful or unstable.  The scars were noted as superficial and no deep scars were noted.  The Veteran was diagnosed with asymptomatic scars secondary to surgeries.

On VA examination in February 2009, regarding one scar, the Veteran reported that his left nipple stays inverted, and he has pain off and on around the left nipple from removal of the nodule with redness but no skin breakdown or drainage.  The examiner noted a scar on the lateral aspect of the left nipple of 1/16 inches by 1 and 1/4 inches.  There was tenderness on palpation.  The scar did not result in limitation of motion or loss of function, and there was no underlying soft tissue damage.  The diagnosis was surgical scar status post nodule removal.  Regarding the second scar, the examiner noted a scar on the left chest area just below the breast of 1/4 inches by 2 and 1/4 inches.  There was tenderness on palpation.  The scar did not result in limitation of motion or loss of function, and there was no underlying soft tissue damage.  The diagnosis was surgical scar status post removal of extra nipple.  

On VA examination on April 24, 2013, the examiner first noted only one scar from the removal of the nipple.  The examiner stated that the scar was painful, but not unstable.  The examiner then noted two separate scars affecting the anterior trunk.  One scar was linear and 1 cm.  The second scar was superficial and non-linear and 3 cm by 1 cm.  The examiner then noted that the deep non-linear scar on the anterior trunk approximated a total area of 4.1 cm squared.  The examiner stated that the Veteran's scars impact his ability to work, in that the scar on the left breast exfoliates, itches and has a painful burning sensation.  

On VA examination in April 2014, the diagnosis was scar of the left nipple status post nodule removal.  The Veteran reports that the scar becomes sore during workouts such as weight-lifting.  The Veteran stated that one scar is painful, and during workouts, his left nipple will become sensitive to touch by clothing.  There are no scars noted as unstable.  On examination, the left nipple scar was noted as linear and 1 cm, and the scar below the left nipple was noted as linear and 3 cm.  The examiner noted that the scars do not result in limitation of motion and there are no other symptoms of the scars.  The examiner stated that the Veteran's scars do not impact his ability to work.  

The Board has considered the Veteran's statements that describe his symptoms.  He is certainly competent to testify as to his observations, and the Board finds that the Veteran is credible.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's surgical scars, status post nodule removal, are currently rated under pre-amended DC 7804.  See 38 C.F.R. § 4.118 (2002).  The Board concludes that the Veteran should be rated under the rating criteria of post-amended DC 7804, as the criteria contemplates the Veteran's symptoms and diagnosis, and the criteria provide for the highest possible evaluation under the diagnostic codes pertaining to scars, as discussed below.  See 38 C.F.R. § 4.118 (2013).  

The Veteran's scars are currently evaluated as noncompensable prior to December 16, 2008, and 10 percent disabling from December 16, 2008.  As discussed below, the Board is assigning a 10 percent rating for the entire appeal period.  Therefore, the Board is granting an increased rating of 10 percent prior to December 16, 2008, and denying a rating higher than 10 percent after December 16, 2008.  Accordingly, the Board finds that the staged rating periods discussed below are appropriate in this case.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Prior to December 16, 2008

The Board notes that the Veteran reports that his scar symptoms have been continuous and consistent since his surgeries in service, but he did not specify which specific symptoms have been recurrent.  See May 2014 Representative statement.  Though the Veteran reported that his scars have no symptoms on VA examination in December 2006, the Board notes that on VA examination in February 2009, the Veteran reported that his scar has pain off and on.  Further, pain is the only symptom that has been consistently reported and objectively noted in the VA examinations.  For these reasons, the Board resolves doubt in favor of the Veteran and finds that the symptom of painful scars has been recurrent since service.  38 C.F.R. § 3.102.    

When considering the rating criteria under post-amended DC 7804, the evidence shows that the Veteran's scars were painful, but there is no evidence showing that the scars were unstable and that there were more than two surgical scars, post nodule removal.  Accordingly, the criteria for an increased rating of 10 percent, but no higher, have been met for the period prior to December 16, 2008 under post-amended DC 7804.  38 C.F.R. § 4.118 (2013).

The Board has considered the applicability of the other diagnostic codes pertaining to scars.  Because the areas of scarring did not nearly approximate 6 square inches (39 sq. cm.) or greater, a compensable rating was not warranted under pre-amended DC 7802.  38 C.F.R. § 4.118 (2002).  Because the area of nonlinear scarring did not nearly approximate 144 square inches (929 sq. com.) or greater, a compensable rating was not warranted under post-amended DC 7802.  38 C.F.R. § 4.118 (2013).  Because prior to December 16, 2008 there is no evidence showing that the Veteran's scars were deep; caused limited motion; were unstable; were painful on examination; or resulted in limitation of function of the left chest, a compensable rating was not warranted under pre-amended DCs 7801, 7803, 7804, and 7805.  38 C.F.R. § 4.118 (2002).  Because prior to December 16, 2008 there is no evidence showing that the Veteran's scars were deep or caused disabling effects not considered under DCs 7800-04, a compensable rating under post-amended DCs 7801 and 7805 was not warranted.  38 C.F.R. § 4.118 (2013).

Thus, an increased rating of 10 percent, but no higher, is warranted for surgical scars, post nodule removal, for the period prior to December 16, 2008.  See DC 7804, 38 C.F.R. § 4.118 (2013).

From December 16, 2008

When considering the criteria under post-amended DC 7804, the preponderance of the evidence does not show that the service-connected surgical scars are both unstable and painful, and there is no evidence showing more than two surgical scars.  The Board acknowledges that the Veteran reported that the scar on the left breast "exfoliates."  See April 2013 VA examination.  However, the Veteran has not indicated if the exfoliation is frequent, and there is no objective evidence of exfoliation or frequent loss of the skin covering the scar.  Significantly, exfoliation and unstable scar was not objectively noted on any VA examination.  For these reasons, the preponderance of the evidence is against a finding of unstable scar.  Accordingly, a rating higher than 10 percent is not warranted under post-amended DC 7804.  38 C.F.R. § 4.118 (2013).  

The Board has considered the applicability of pre-amended DC 7801, which applies to scars that are deep or cause limited motion, and post-amended DC 7801, which applies to scars that are deep and nonlinear.  The Board notes that the April 2013 VA examiner indicated that the non-linear scar on the left breast was both deep and superficial.  Because the examination is internally inconsistent, the Board finds that the April 2013 examination has little probative value regarding the issue of whether the non-linear scar is deep or superficial.  The April 2013 examination is therefore outweighed by the other VA examinations which found only superficial scars and no deep scars.  There is no evidence that the scars cause limited motion.  Because the preponderance of the evidence is against findings that the Veteran's scars are deep or cause limited motion, a rating greater than 10 percent under pre-amended and post-amended DC 7801 is not warranted.   38 C.F.R. § 4.118 (2002, 2013).  

Because the maximum rating available under DC 7802 is 10 percent, a rating greater than 10 percent under pre-amended and post-amended DC 7802 is not warranted.  38 C.F.R. § 4.118 (2002, 2013).  Because the maximum rating available under pre-amended DCs 7803 and 7804 is 10 percent, a rating greater than 10 percent under pre-amended DCs 7803 and 7804 is not warranted.  28 C.F.R. § 4.118 (2002).  

The Board has also considered the applicability of pre-amended DC 7805, which provides that the scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2002).  The Board acknowledges that one scar becomes sore and sensitive to the touch during workouts such as weight lifting.  The Board also acknowledges that the April 2013 examiner stated that the Veteran's scars impact his ability to work, in that the scar on the left breast exfoliates, itches and has a painful burning sensation.  However, there is no indication that the Veteran's left chest, the affected part, is limited in functionality.  Further, the medical evidence shows that there is no limitation of motion and no other functional impairments.  Thus, the preponderance of the evidence does not support a finding that the Veteran's scars cause limitation of function of the left chest, and a rating higher than 10 percent under pre-amended DC 7805 is not warranted.  38 C.F.R. § 4.118 (2002).  

The Board acknowledges that on VA examination on April 24, 2013, the examiner noted that the Veteran's scars impact his ability to work, in that the scar on the left breast exfoliates, itches and has a painful burning sensation.  The Board notes that disabling effects of the Veteran's pain are considered under DC 7804, as discussed above.  Pursuant to post-amended DC 7805, the Board has considered the diagnostic codes pertaining to scars and concludes that evaluation under DCs 7800-04 for the disabling effects of non-frequent exfoliation and itching is not appropriate, as these diagnostic codes do not contemplate symptoms of non-frequent exfoliation and itching.  38 C.F.R. § 4.118, DC 7805 (2013).  

The Board has considered all potentially analogous diagnostic codes to afford the Veteran the highest possible rating.  Because DCs 7800-04 do not contemplate symptoms of non-frequent exfoliation and itching, these symptoms should be rated by analogy under a closely related diagnostic code for a related disease or injury.  38 C.F.R. § 4.20.  The Board notes that DC 7817 pertains to exfoliative dermatitis (erythroderma), which features symptoms of abnormal redness of the skin, hyperkeratosis, and the removal of scales or flakes from the surface of the skin.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (32nd ed. 2012) at 495, 645 and 659.  Thus, the Veteran's symptoms of exfoliation and itching are contemplated by the diagnostic code for exfoliative dermatitis.

Under DC 7817, regarding exfoliative dermatitis, a 0 percent rating is warranted for any extent of involvement of the skin, and; no more than topical therapy required during the past 12-month period.  A rating of 10 percent or higher is warranted for exfoliative dermatitis where there is any extent of involvement of the skin, and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy is required.  38 C.F.R. § 4.118.  The Board notes that the October 23, 2008 amendments did not affect DC 7817.  

Because some extent of skin is involved, but there is no indication in the record that the Veteran's scars require systemic therapy or electron beam therapy, the Board concludes that a 0 percent rating is warranted under DC 7817 for the symptoms of exfoliation and itching.  Unfortunately, because these symptoms are noncompensable under DC 7817, a rating greater than 10 percent is not warranted.

The Board acknowledges that the Veteran reported symptoms of redness of one scar on VA examination in February 2009.  However, because there is no indication in the record that the redness causes the Veteran any functional impairment, a rating greater than 10 percent is not warranted for redness.  See 38 C.F.R. § 4.10 (2013). 


Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected surgical scars, post nodule removal.  During the entire appeal period, the Veteran's surgical scars, post nodule removal, are manifested by pain, exfoliation, itching, one superficial linear scar, and one superficial nonlinear scar.  The rating criteria assigned contemplate these impairments in relation to their impact on functioning and the ability to move.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased disability rating of 10 percent, but no higher, is granted prior to December 16, 2008 for surgical scars, post nodule removal, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to a disability rating greater than 10 percent from December 16, 2008 for surgical scars, post nodule removal, is denied.   



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


